DETAILED ACTION

Response to Arguments
Applicant’s remarks on p. 10 with respect to the amended Fig. 29C have been fully considered.  The drawing is acknowledged and entered and resolves the objection identified in the prior Office Action.
Applicant’s remarks on pp. 11-12 with respect to the drawings and specification objections have been fully considered.  The original disclosure and/or the amended or substitute specification filed 05 October 2021 and/or the replacement figures filed 03 May 2022 render each of the outstanding objections moot and they are withdrawn.
	Applicant’s remarks on p. 12-15 with respect to the priority determination and written description rejections under 35 U.S.C. 112(a)/first paragraph have been fully considered and, in view of the citations from the ‘946 application and the instant specification on pp. 13-15, are persuasive.  Applicant’s citations of corresponding disclosure collectively provide the requisite support.  The earliest date to which each of claims 1, 3, 4 and 6-46 receives is 30 January 2003 in view of applicant’s citations.
	Applicant’s remarks and amendments with respect to the indefiniteness rejections under 35 U.S.C. 112(b)/second paragraph have been fully considered and are effective to withdraw the rejections.
	Applicant’s remarks with respect to the prior art combination of Imling, Shinomura, and Pelissier on pp. 15-17 have been fully considered and are persuasive.  The combination of elements recited in each of independent claims 1 and 41 patentably distinguish for at least the reasons cited by applicant.  It is noted, however, that applicant refers to a publication on p. 16 but unless it has been cited in an Information Disclosure Statement, it has not been considered.  Applicant is directed to MPEP § 609, which identifies that applicants and other individuals “substantively involved with the preparation and/or prosecution [...] have a duty to submit to the Office information which is material to patentability, as defined in 37 CFR 1.56.”  Therefore, if the publication is material to patentability, it must be submitted in an Information Disclosure Statement.
	Considering the closest prior art which has been both applied to the claims and cited by the examiner, the prior art neither teaches nor fairly well suggests obviousness of the combination of elements prescribed by independent claims 1 and 41.  The application is in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793